*521ORDER
PER CURIAM:
Original proceeding. Kenneth Feaster has petitioned this Court for a writ of prohibition or other appropriate writ. Annexed to his petition is a transcript of the testimony received at the hearing upon his motion to suppress evidence, filed in .the district court. It is-petitioner’s contention that the search conducted in this instance was without probable cause and that he was deprived of his immunity from unreasonable searches and seizures as provided by the United States Constitution and the Montana Constitution.
Petitioner asserts that his arrest was based on a traffic offense and was made solely for the purpose of effectuating a search of the defendant for dangerous drugs without probable cause therefor, and contended the transcript indicated there was no reasonable and probable cause to believe petitioner was carrying drugs other than a phone call allegedly from Kenneth Feaster’s sister made from a bar indicating that he might be carrying such.
At the conclusion of the hearing on the motion to suppress the district judge stated that it was his finding that the informant’s reliability was confirmed by the arrival of the defendant substantially at the time that he should have been expected under the informant’s information. The Court further found that the original detention of the defendant was with probable cause by reason of a traffic violation committed by him in the presence of an officer. The Court also found that a portion of the contraband was given to an officer voluntarily after the defendant had been informed of his constitutional rights under the Miranda ruling, and that when these illegal drugs had been voluntary given to the officer the arrest then made on the charge of possession of illegal drugs was legal and the search then resulting in the delivery by the defendant of the LSD was also' legal, and thereupon denied the motion to suppress.
The findings of the district court are supported by the record and the judge’s denial of the motion to suppress was correct.
*522Petitioner makes certain allegations with respect to treatment pursuant to the Narcotic Addict Rehabilitation ■ Act, 42 U.S.C. §§ 3411-3426. He claims that he was committed for treatment to a facility in Arizona but that after arrival there and within five days of said arrival he declined further treatment and was returned to Montana. While he contends that the criminal charges then pending against him were to be dismissed in order that he undergo treatment, which was not done, it is clear that he did not undergo treatment and no reason appears for the issuance of any writ by reason of these alleged contentions.
For these reasons the petition is in all things denied and this proceeding is ordered dismissed.